The plaintiff sued the defendant for the value of certain sand purchased by the defendants. The defendants denied that they had purchased sand, but alleged that a verbal contract existed between them and the plaintiff for the purchase of land, including a sand-pit owned by the plaintiff, and that the sand used by them was to be credited on the purchase price.
The jury answered the issue in favor of the plaintiff, and from judgment upon the verdict defendants appealed. *Page 808 
There was a conflict between the evidence offered by plaintiff and that offered by defendants with respect to the contract entered into between the parties. The judge's charge is not contained in the record, and it is therefore to be assumed that he correctly instructed the jury upon every phase of the case. An issue of fact was thus drawn for the determination of the jury, and the verdict therefore determines the merits of the case.
No error.